Citation Nr: 1626956	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  07-00 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES


1.  Entitlement to a higher initial evaluation for residuals of a fractured back, evaluated as 0 percent disabling from January 27, 1987, and as 10 percent disabling from August 22, 2005.  

2.  Entitlement to service connection for diabetes mellitus, to include as due to Agent Orange exposure.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.

4.  Entitlement to total disability based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania, and from an August 2009 rating decision of the Appeals Management Center (AMC) in Washington, DC.

The August 2006 rating decision denied entitlement to service connection for diabetes mellitus, type II, and sexual dysfunction (which the Board has recharacterized as erectile dysfunction), and entitlement to TDIU. The Veteran perfected his appeals as to each of the issues.  These claims were subsequently denied by the Board in April 2010.

Thereafter, the Veteran appealed the Board's April 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  By order dated April 2011, the Court remanded the diabetes mellitus, erectile dysfunction, and TDIU claims pursuant to the terms of an April 2011 Joint Motion for Remand.  The Board remanded these claims in May 2012, and they have been returned to the Board for further review.

The August 2009 rating decision effectuated an October 2008 Board decision that granted entitlement to service connection for residuals of a compression fracture of the cervical spine.  The August 2009 rating decision assigned a 10 percent rating, effective August 22, 2005.  An April 2010 rating decision from the Philadelphia RO granted an earlier effective date of January 27, 1987, and assigned a 0 percent (noncompensable) rating from January 27, 1987, through August 21, 2005.  It continued the 10 percent rating on and after August 22, 2005.  The Veteran has perfected an appeal for the issue of entitlement to an increased rating for residuals of a compression fracture of the cervical spine, and it is currently before the Board for adjudication.

In June 2008, the Veteran testified at a personal hearing before another Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2016, the Veteran was notified that the Veterans Law Judge who had conducted the June 2008 hearing is currently unavailable to participate in a decision on the Veteran's appeal.  He was offered an opportunity to testify at another hearing.  38 C.F.R. §§ 20.707 (2015).  He has accepted this offer, asking to appear at a hearing before a Veterans Law Judge at his local RO.  The case must now be remanded in order to schedule the new Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the Philadelphia RO.  Appropriate notification should be given to the Veteran, and such notification should be documented and associated with the Veteran's claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




